Case 1:20-cv-23728-KMW Document 5-5 Entered on FLSD Docket 09/08/2020 Page 1 of 9




                                Exhibit	  “5”
Case 1:20-cv-23728-KMW Document 5-5 Entered on FLSD Docket 09/08/2020 Page 2 of 9
Case 1:20-cv-23728-KMW Document 5-5 Entered on FLSD Docket 09/08/2020 Page 3 of 9
Case 1:20-cv-23728-KMW Document 5-5 Entered on FLSD Docket 09/08/2020 Page 4 of 9
Case 1:20-cv-23728-KMW Document 5-5 Entered on FLSD Docket 09/08/2020 Page 5 of 9
Case 1:20-cv-23728-KMW Document 5-5 Entered on FLSD Docket 09/08/2020 Page 6 of 9
Case 1:20-cv-23728-KMW Document 5-5 Entered on FLSD Docket 09/08/2020 Page 7 of 9
Case 1:20-cv-23728-KMW Document 5-5 Entered on FLSD Docket 09/08/2020 Page 8 of 9
Case 1:20-cv-23728-KMW Document 5-5 Entered on FLSD Docket 09/08/2020 Page 9 of 9
